DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 18 June 2019, 17 September 2019, and 8 July 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a composition comprising in terms of weight percentages, the colorant comprising: greater than or equal to 1.6% of t-Fe2O3, more than 1% of  TiO2, greater than or equal to 0.016% of CoO, 2O3/TiO2 value is at least 1.2. and a sodium lime silicate base glass comprising: 62-75% of SiO2, 0-% of Al2O3, 5-15% of CaO, 0-6% of MgO, of 10-20% of Na2O, and 0-5% of K2O.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all glass compositions that comprise in terms of weight percentages greater than or equal to 1.6% of t-Fe2O3, more than 1% of  TiO2, greater than or equal to 0.016% of CoO, wherein the t-Fe2O3/TiO2 value is at least 1.2.
	B) The nature of the invention:
	The invention relates to a glass composition exhibiting a specific relationship of the coloring components and the glass transmittance properties.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass based solely on the transmittance properties and the coloring components.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described only by its minor compositional components and its physical properties is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass with the properties required by the instant claims (see specification paragraphs [0010] and [0012]-[0050] and paragraph [0051] and Tables 1 & 2).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials 
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass composition having the required properties outside of the compositions indicated as being enabled. Making or using a glass having the colorants in terms of weight percentages: greater than or equal to 1.6% of t-Fe2O3, more than 1% of  TiO2, greater than or equal to 0.016% of CoO, wherein the t-Fe2O3/TiO2 value is at least 1.2 and having the recited TUV400, TA/TUV400, and dominant wavelength; having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 2 and 4-12 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 1 without correcting the issue of the enablement.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Seto et al., International Patent Publication WO 2017/209148 A1.
This rejection is over the International Patent Publication because this reference qualifies as prior art under 35 U.S.C. 102(a)(2).  However, for convenience, the column and line numbers of the English language equivalent US Application Patent No. 2020/0017397 A1 will be cited below.
	Seto discloses an ultraviolet shielding glass sheet having the following composition in terms of weight percentages: 65-85% of SiO2, 0-% of Al2O3, 0-5% of B2O3, 10-20% of Na2O, 0-5% of K2O, 0-20% of CaO, 1-5% of T-Fe2O3, 1-5% of TiO2, 0.0050-0.06% of CoO, and 0-0.005% of Se; where the redox or FeO/T-Fe2O3 ratio is 5-40%. See Abstract and the entire specification, specifically, paragraphs [0017]-[0030] and [0036]-[0085]. Seto discloses the glass has the following properties: Tuv380 of less than or equal to 1.5%, a Tuv400 of less than or equal to 2.5%, a solar energy transmittance (TG) of 5-45%, a visible transmittance (YA) of 5-40% and having a dominant wavelength of 480-600 nm. See paragraph [0012]-[0014] and [0096]. The compositional ranges of Seto are sufficiently specific to anticipate the glass as recited in claims 1-11. See MPEP 2131.03. Furthermore, Seto discloses Examples 2, which anticipates the compositional ranges of claims 1, 3, 4, and 8-11, Examples 3, which anticipates the compositional ranges of claims 1, 3, 4, 8, 10, and 11, and Examples 4, which anticipates the compositional ranges of claims 1-4, 8, 10, and 11. See Tables 1 & 2.
However, Seto does not disclose any examples that anticipate claims 5-7.
Therefore, in the alternative to the § 102 rejection the reference discloses a composition that has overlapping ranges of components with the instant claimed glass, and overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date to have selected the overlapping portion of the range disclosed by 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Seto overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akada et al., U.S. Patent Application Publication, US 2018/0319699 A1.
Akada et al. teach an ultraviolet glass having the following composition in terms of weight percentages: 66-75% of SiO2, 0-5% of Al2O3, 0-6% of MgO, 5-15% of CaO, 10-20% of Na2O, 0-5% of K2O, 1.8-5% of T-Fe2O3, 0.1-3.2% of TiO2, 0.01-0.038% of CoO, 0-0.005% of Se, 0-0.1% of MnO2, 0.05-0.5% of SO3, 0.7-3.5% of Fe2O3, 0.2-1% of FeO, 0-0.08% of Cr2O3, 0-0.17% of NiO, 0-0.1% of CuO, MoO3, Nd2O3, or Er2O3, and 0-1% of CeO2; wherein the glass has a FeO/T-Fe2O3 ratio or redox ratio of 15-40%. See Abstract and the entire specification, specifically, paragraphs [0007] and [0022]-[0043]. Akada et al. teach the glass has the following properties: Tuv380 of less than or equal to 2%, an energy transmittance (TE) of 0-30%, a visible transmittance (TVA) of 10-30% and having a dominant wavelength of less than or equal to 570 nm. See paragraph [0009]-[0010].
Akada et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1-12.  However, the weight percent ranges taught by Akada et al. have overlapping compositional ranges prima facie obviousness.  See MPEP 2144.05.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Akada et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 1 and 9.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 




Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al., Japanese Patent Publication, JP 2000-247679 A.
A machine-generated translation of JP 2000-247679 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.
	Seto et al. teach an ultraviolet glass having the following composition in terms of weight percentages: 65-80% of SiO2, 0-5% of Al2O3, 0-10% of MgO, 5-15% of CaO, 10-18% of Na2O, 0-5% of K2O, 0-5% of B2O3, >1-1.9% of T-Fe2O3, 0.7-2.0% of TiO2, >0.02-0.05% of CoO, 0-0.003% of Se, 0-2% of NiO, 0-2% of CeO2, 0-0.05% of Mn2O3, and one or more of V2O5, MoO3, CuO, Cr2O3, and SnO2 in a total amount of 0-1%. See Abstract and the entire specification, specifically, paragraphs [0012], [0018], and [0021]-[0040]. Seto et al. teach the glass has the following properties: Tuv380 of less than or equal to 7%, an energy transmittance (TE) of 0-25%, a visible transmittance (TVA) of 0-18% and having a dominant wavelength of 480-525 nm. See paragraph [0018], [0044]-[0047].
Seto et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1-12.  However, the weight percent ranges taught by Seto et al. have overlapping compositional ranges with instant claims 1-12.  See paragraphs 0012], [0018], and [0021]-[0040]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Seto et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 1 and 9.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
3 March 2022